PER CURIAM.
This is an appeal by defendant from denial of post-trial motions and judgment for plaintiff. The case was tried before a court without a jury in Hennepin County. The court found that plaintiff was entitled to reformation of a lease entered into with defendant. Defendant’s motion for a new trial and for amended findings was denied and judgment was entered. We affirm.
No lengthy recitation of the facts in this case is necessary because it poses a simple question under Rule 52.01, Rules of Civil Procedure, as to whether the trial court’s findings are clearly erroneous.
The court found that the parties ’by mutual mistake had prepared language in a lease to give it an incorrect meaning and that plaintiff had established by clear and convincing evidence that what it claims the parties intended by the lease was correct. Accordingly, plaintiff was entitled to reformation of the lease.
In reviewing the evidence we can find no basis for holding that the trial court’s findings were clearly erroneous and we must thus affirm.
Affirmed.
OTIS, J., took no part in the consideration or decision of this case.